— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered May 25, 1982, convicting him of arson in the third degree (seven counts), attempted arson in the third degree, reckless endangerment in the first degree (six counts), conspiracy in the fourth degree and violation of General Business Law § 340, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the court’s charge has not been preserved for appellate review (see, CPL 470.05 [2]; People v Robinson, 103 AD2d 852). Under the circumstances of this case, in particular the overwhelming proof of guilt, reversal in the interest of justice is not warranted.
We find no abuse of discretion in the trial court’s denial of the defendant’s midtrial request for a severance (see, CPL 200.40 [1]; People v Lane, 56 NY2d 1; People v Bornholdt, 33 NY2d 75, cert denied sub nom. Victory v New York, 416 US 905; People v Torres, 118 AD2d 821, appeal denied 68 NY2d 672). The sentence imposed was appropriate under the circumstances and we see no reason to disturb it (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining arguments, including those made in his pro se supplemental brief, and have found them to be either unpreserved for appellate review *428or lacking in merit. Mollen, P. J., Bracken, Brown and Sullivan, JJ., concur.